Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is responsive to amendment filed on February 22, 2021, where Applicant amended the claims and cancelled claim 25. Claims 1-8,10-24,26-30 remain pending.

Response to Arguments
Applicant’s arguments, filed 10/21/20, have been fully considered and are persuasive.  Therefore, the prevous rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made based on Ravinoothala in view of McCorkendale in further view of Xiao.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8,10-24,26-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
For claim 1 as a representative example, the amended limitation on line 14 of claim 1 appears to be redundant or incomplete when compared to line 3 of claim 4. Claim 1 recites "information associated with the asymmetric proxy", and claim 4 recites "networking attributes associated with the asymmetric proxy". It is unclear how these limitations relate to each other, and if these are the same or different. Since ‘networking attributes’ are also ‘information’, then it is unclear what exactly is being replaced in claim 4. The claims appear to be incomplete for omitting essential steps, where such omission amount to a gap between the steps of the claims.  See MPEP § 2172.01.
The dependent claims are rejected for failing to remedy the deficiency of the independent claim on which they rely.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,8-14,17-19,22-24,26,27 are rejected under 35 U.S.C. 103 as being unpatentable over Ravinoothala (US Publication 20170019369) in view of Xiao (US Publication 20150281171) in further view of McCorkendale (US Publication 20160371508).
In reference to claim 1, Ravinoothala teaches a method comprising:

determining a destination network associated with the request, wherein the destination network communicates at a networking data link layer (see at least paragraph 44 lines 10-14 and paragraph 36);
removing information associated with the network from one or more networking layers of the request; storing in a memory space the information; (see at least paragraph 39 lines 4-18) 
translating, by the processing device executing the asymmetric proxy, the one or more networking layers of the request to generate a translated request, wherein the translated request comprises information associated with the destination network, and wherein the translated request is converted from the networking transport layer supported by the source network to the networking data link layer supported by the destination network; (see at least paragraph 39 lines 20-28) and
sending, the translated request to the destination network over a connection between the destination network and the asymmetric proxy, wherein the request is sent to the destination network at the networking data link layer (see at least paragraph 39 lines 1-3).
Ravinoothala fails to explicitly teach 
removing information associated with the source network from each of a plurality of networking layers of the request; storing, in a memory space, the information that is removed from the request.
However, Xiao teaches a NAT agent performing address translation for cloud services and discloses removing source information by replacing the source information with replacement Xiao for the purpose of enabling private network access to public cloud resources in a manner that maintains efficient access and avoids network translation bottlenecks (see Xiao, at least paragraphs 5-6).
Ravinoothala fails to explicitly teach sending, using a tunneling protocol, and over a tunnel connection.  However, McCorkendale teaches managing communications via a proxy server including a VPN environment utilizing secure VPN protocols for tunneling the communications (see McCorkendale, at least paragraph 47 lines 14-19 and paragaph 48). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Ravinoothala based on the teachings of McCorkendale for the purpose of utilizing VPN/tunneling which add layers of security and anonymity thus making communications secure between disparate networks/nodes.
In reference to claim 2, this is taught by Ravinoothala, see at least paragraph 20.
In reference to claim 3, this is taught by Ravinoothala, see at least paragraph 37 and paragraph 39 lines 11-17.
In reference to claim 4, this is taught by Xiao, see at least paragraph 60.
In reference to claim 5, this is taught by Xiao, see at least paragraphs 62.
Claims 8,10-14,17-19,22-24,26,27 are slight variations of the rejected claims 1-5 above, and are therefore rejected based on the same rationale.


Claims 6,7,15,16,20,21,28,29,30 are rejected under 35 U.S.C. 103 as being unpatentable over Ravinoothala (US Publication 20170019369) in view of Xiao (US Publication 20150281171) in view of McCorkendale (US Publication 20160371508) in view of Pahuja (US Publication 20160344664).
In reference to claims 6,7, Ravinoothala in view of McCorkendale in view of Xiao teach the limitations related to removing source information of a request, translating the laters, sending the request, and receiving a response (see above rejection). Ravinoothala fails to explicitly teach receiving a termination request from the source network to terminate the connection to the destination network; terminating the tunnel connection to the destination network; and deleting the information associated with the source network from the memory space. However, Pahuja teaches a network address translation component in a gateway, and discloses where the gateway receives a packet with a termination indicator, terminates the connetion and erases table entries associated with the sender client (see Pahuja, at least paragraph 51).  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Ravinoothala based on the teachings of Pahuja for the purpose of freeing up memory space which can then accommodate further connections.
Claims 15,16,20,21,28,29,30 are slight variations of the rejected claims 6,7 above, and are therefore rejected based on the same rationale.

Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


April 13, 2021

/RAMY M OSMAN/Primary Examiner, Art Unit 2457